Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 2/7/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-12 are allowed.  All withdrawn claims are rejoined.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a water-in-oil emulsion comprising 30-90 wt.% of a structured continuous fat phase and 10-70 wt.% of a dispersed aqueous phase, said structured continuous fat phase comprising: *95-99.9 wt.% fat, said fat having a solid fat content at 20°C N20 of 5-50% and a liquid oil content at 20°C that equals 100% N20; *particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue, said particulate anhydrous non-defibrillated cell wall material having a particle size of between 25 µm and 500 µm; wherein the particulate anhydrous non-defibrillated cell wall material is present in the structured continuous fat phase in a concentration of 0.2-10% by weight of the liquid oil, and wherein the dispersed aqueous phase contains at least 80 wt% water.
The closest prior art of Higgins et al. (US 2011/0281015) teaches an emulsion, however, fails to teach the claimed emulsion including a solid fat content at 20°C N20 of 5-50% and a liquid oil content at 20°C that equals 100%- N20; *particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue, said particulate anhydrous non-defibrillated cell wall material having a particle size of between 25 µm and 500 µ
The secondary references of record do not teach or suggest the combined limitations not taught by Higgins et al. (US 2011/0281015).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
February 7, 2022